Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1,3-11, 13-20  are considered allowable over the prior art, as the prior art does not explicitly teach a live stream processing method applied to a first electronic device, comprising:
acquiring target song information provided by a second electronic device, wherein the target song information at least comprises a target song identifier;
playing an accompaniment audio of the target song synchronously with the second electronic device according to the target song identifier when receiving notification information, and acquiring a singing audio sent by the second electronic device; wherein the notification information is used for indicating that the second electronic device begins to play the accompaniment audio; and
taking the played accompaniment audio and the singing audio as a live stream, and sending the live stream to a third electronic device via a server;
wherein after playing an accompaniment audio of the target song synchronously with the second electronic device, the method further comprises:
receiving accompaniment audio calibration information provided by the second electronic device, wherein the accompaniment audio calibration information is provided by the second electronic device during a process of playing the accompaniment audio; and
calibrating the played accompaniment audio according to the accompaniment audio calibration information.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837